Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing COLLEGE RETIREMENT EQUITIES FUND (CREF) SUPPLEMENT NO. 7 dated March 24, 2009 to the May 1, 2008 Statement of Additional Information (SAI) CHANGE TO THE AUDIT COMMITTEE FINANCIAL EXPERT Effective February 10, 2009, Nancy A. Eckl, an incumbent trustee, replaced Maceo K. Sloan as the Audit Committee Financial Expert for the Audit and Compliance Committee of the Board of Trustees of CREF. Therefore, the last sentence of the first numbered paragraph under the section entitled Board Committees on page B-26 of CREFs SAI is hereby revised in its entirety to read as follows: Ms. Eckl has been designated the audit committee financial expert. CHANGES TO TRUSTEE INFORMATION Certain biographical information for Bridget A. Macaskill and Maceo K. Sloan has been updated. Accordingly, the following information hereby replaces in its entirety the biographical information for Ms. Macaskill and Mr.
